FILED
                             NOT FOR PUBLICATION                              MAR 25 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 NEKTAR ZAKARYAN,                                 Nos. 07-72690
                                                       07-73438
               Petitioner,
                                                  Agency No. A077-824-597
   v.

 ERIC H. HOLDER Jr., Attorney General,            MEMORANDUM *

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        In these consolidated petitions, Nektar Zakaryan, a native and citizen of

Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing without opinion her appeal from an immigration judge’s (“IJ”) decision



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JT/Research
denying her motion to reopen proceedings conducted in absentia and the BIA order

denying her motion to reconsider. We have jurisdiction pursuant to

8 U.S.C. § 1252. We review for abuse of discretion the denial of motions to

reopen and to reconsider, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002),

and review de novo questions of law, Mohammed v. Gonzales, 400 F.3d 785, 791-

92 (9th Cir. 2005). We deny the petitions for review.

        The IJ did not abuse her discretion in denying Zakaryan’s motion to reopen

because written notice of the hearing was mailed to her counsel of record, see

8 U.S.C. §§ 1229(a)(2), 1229a(b)(5)(A),(C), and the evidence submitted with the

motion to reopen failed to establish Zakaryan acted with the due diligence required

to warrant tolling of the 180-day filing deadline, see Iturribarria v. INS, 321 F.3d
889, 897 (9th Cir. 2003) (equitable tolling is available to petitioner who is

prevented from filing due to deception, fraud or error, and exercises due diligence

in discovering such circumstances).

        The BIA did not abuse its discretion in denying Zakaryan’s motion to

reconsider because the motion failed to identify any error of fact or law in the

BIA’s July 3, 2007, order. See 8 C.F.R. § 1003.2(b).

        PETITIONS FOR REVIEW DENIED.




JT/Research                                2                                    07-72690